Ingraham, P. J.
(dissenting) :
I do not concur in the affirmance'of this judgment as I think the verdict of the jury that this sum of money was taken by the plaintiff with reference to the immediate or the ultimate purposes of the journey of the plaintiff and his wife at the time of the accident is not sustained by the evidence. The plaintiff’s wife had been spending several days at Amenia visiting a relative. Plaintiff started- from New York upon one of the defendant’s trains on a Friday, purchasing a ticket to Amenia and return, and on the following Monday morning he and his wife returned to New York on the train which met *667with the accident which resulted in the loss of this money. I agree with Mr. Justice Clarke that the question as to whether the plaintiff had or had not the money in his possession at the time of the' accident was a question for the jury, but I think the immediate journey which the plaintiff and his wife were taking at the time ended at New York, and of course the sum of $1,180 had no relation to .that journey. It is true that the plaintiff and his wife both testified that they intended to take a four months’ trip through the Southern States after they arrived at New York, but it seems to me that was an entirely separate and independent journey from that upon which the plaintiff was engaged at the time of .the accident. The total personal baggage of the plaintiff at the time was that required for a trip to Amenia to spend Sunday, and it was entirely inconsistent with the idea of an extended trip of four months. Plaintiff and his wife were passengers on the local train from Amenia to New York, making no connections with any other train. She had purchased a ticket for that trip. He had nó intention of taking any particular train at New York, but said that he intended to go to the Pennsylvania railroad and take such train as he should then find would meet his purpose. His return from Amenia was a returning home from the journey upon which he had started on the preceding Friday; and when he started from New York on the southern trip he was commencing anew journey which had no relation to his trip from New York to Amenia and return. It seems to me clear that the trip from New York to the South was not at the time when he left Amenia a journey within the meaning of the rule making a common carrier liable for. a loss of personal luggage, and, therefore, I think that the verdict of the jury that this money was a reasonable amount for a traveler to carry with reference to the immediate necessities or the ultimate purpose of the journey in which he was. engaged at the time of the accident was against the evidence.
I, therefore, dissent.
McLaughlin, J., concurred.
Judgment affirmed, with costs.